MEDIA Mundus: audiovisual cooperation programme with professionals from third countries (debate)
The first item is the report by Mrs Hieronymi, on behalf of the Committee on Culture and Education, on the proposal for a decision of the European Parliament and of the Council establishing an audiovisual cooperation programme with professionals from third countries MEDIA Mundus - C6-0011/2009 -.
Mr President, Commissioner, ladies and gentlemen, it gives me particular pleasure that we have succeeded in drawing up and adopting a new support programme for European films for the culture and economy of the European Union and worldwide within a short space of time - just six months - and before the end of this legislative period.
This was only possible because there has been exceptionally good cooperation, for which I would like to express my warmest thanks. Thank you very much, Commissioner. The Commission's proposal on the establishment of the MEDIA Mundus programme was an excellent one. There was excellent cooperation with the Czech Presidency and cooperation in the Committee on Culture and Education was best of all. Only as a result of this was it possible to achieve this goal in such a short time.
The promotion of European films through the MEDIA programme has been very successful in the European Union for some 15 years. Ninety per cent of all European films shown outside their country of origin are promoted by the MEDIA programme. So far, however, the programme has only promoted projects within Europe, and this promotion programme is no longer adequate at a time of globalisation of the markets and new technologies.
There are new opportunities, but also new challenges. The MEDIA Mundus programme we are discussing today is a fantastic response. It is a response to the opportunities offered to the European film industry by new markets outside Europe. It is also a response to the need and the opportunities to use the promotion of films and films themselves to support and drive forward intercultural dialogue.
That is why I should like to express my thanks that the pilot MEDIA Mundus projects were launched. EUR 7 million were made available. It became clear that there was huge demand. Training, marketing and distribution in global networks were supported by the pilot projects and, in particular, the emerging audiovisual markets of the world - India, Brazil, South Korea, Canada - have submitted outstanding projects.
In this regard, with the vote of the Committee on Culture and Education we gladly vote in favour of the proposal. I should like to ask the entire Parliament for a 'yes' vote to support this programme for the coming years with an appropriate amount of funding to achieve the objective of supporting the promotion of European films as global ambassadors for our cultural values.
This is my last speech in the European Parliament. I feel very lucky to have been able to complete the programme with your support and should like to pass on my own message. Where future work is concerned, please remember that cultural goods in Europe should not be simply economic goods but must remain both cultural and economic goods.
I should especially like to thank all my colleagues on the Committee on Culture and Education, in the secretariats, and you, Commissioner, and your Director General at the helm, Gregory Paulger, for ten years of excellent cooperation in the audiovisual field. Many thanks.
Member of the Commission. - Mr President, I could not agree more with what Ms Hieronymi has said, and those 10 years of working together with her and with other Members of the Committee on Culture and Education were very efficient and, from a personal point of view, very enriching. So, thanks to you all, from whatever parties, who have really been working for culture to become important and culture to be able to speak to the people.
I am very glad that Parliament made some proposals on the report, which are clarifications and simplifications, so they improved the proposal which I had put on the table.
As you know, the preparatory action MEDIA International has been the basis in order to develop MEDIA Mundus and, in this context, I am also grateful to Parliament for giving me EUR 2 million in 2008 and EUR 5 million in 2009 to finance preparatory action.
MEDIA Mundus will start in 2011 and will follow on from MEDIA International. It aims at strengthening cultural and commercial relations between European film industry professionals and those from all over the world. The concept of MEDIA Mundus is new, ambitious and innovative, because it promotes cooperation between professionals, which is not done normally by European programmes, and, unlike existing programmes, it is also based on mutual benefit, not only for our film-makers but also for film-makers from third countries, in different fields. The first one is training, including trainees and trainers from European and third countries. It will improve access to third-country markets and build trust and long-term commercial relationships: this is normal. When you have been sitting together at school, training for the film industry, with somebody from Asia, somebody from Africa or from the Americas, it is clear that, later on in your professional life, you have an impetus to work together.
That is also why we support the organisation of forums for international co-productions. We train them together, and then we expect those professionals start to work together. So we need the forums for international co-productions.
Then we have to improve the distribution, circulation and visibility of European audiovisual arts in third countries. That is always a win-win situation for people from third countries within Europe. Here is a very good example of a Europe which is not a fortress Europe but an open Europe, a Europe which gives, which takes, which shares.
We have to improve public demand for culturally diverse audiovisual content, which will be very important, so we have to get the youth, the young public most of all, to see European films.
I am very confident that MEDIA Mundus will increase consumer choice, so that people will have the possibility to watch European films. It will bring cultural diversity to European markets by getting more quality films from smaller markets outside Europe into Europe, and it will give a chance to European films on the international market. So it will create new business opportunities for professionals from Europe and around the globe. This is, of course, a very important economic contribution. It is a question of competitiveness, but it is most of all a question of cultural diversity - our cultural diversity - which is our most precious good, and the cultural diversity of those who live in other continents, which is their most special good. To share those is a wonderful chance, which will be built up by MEDIA Mundus.
Mr President, Commissioner, Mrs Hieronymi, the MEDIA Mundus programme is a project based on an idea originating in our Committee, the Committee on Culture and Education. That is where it saw the light of day, so to speak. Above all, we gave it our strong backing and it of course bears the hallmark not only of the commissioner but also of Mrs Hieronymi, whom all of us on the Committee on Culture and Education were glad to support.
We have learned a great deal from the Erasmus Mundus project, which opened the door for our students wishing to go to third countries and vice versa. In the context of globalisation, this is actually necessary, and MEDIA Mundus goes in the same direction with regard to film-makers. It is a wonderful example of how one can organise an intercultural dialogue in this field, which has a commercial aspect of course, but which is also, and above all, a cultural dialogue.
MEDIA Mundus will also support and implement the UNESCO Convention promoting cultural diversity in Europe and across the globe, establishing dialogue and striking a balance between economic and economical interests.
With MEDIA Mundus we of course strengthen the mobility of our films, film-makers and students and, in the end, what Wim Wenders keeps reminding us to do happens, namely we give Europe a new face, we turn the European dream into reality. The American dream has been conveyed to us through films for decades, and this is still the case today. If we eventually go so far as to bring the European dream to the world in cooperation with third countries, through images, we will have done much more to stabilise the European Union than we could have done in many other ways.
If we work together in today's globalised world, we will be able to drive the Americans back on the world market to some extent and portray our dream a little better. I am sure we will be supported by third countries, perhaps South Korea or countries of South America, which we in fact want to help by making their small-scale productions become more visible on the European market.
All in all, this is a project that helps all sides. It helps the third countries and the European film industry. It was high time this happened. MEDIA Mundus is, in my view, the appropriate response to global technical and socio-economic challenges. I should like to end by saying: 'What helps our diversity will strengthen our identity'.
Mr President, Commissioner, Mrs Hieronymi, I should like to extend my sincere congratulations on this report. All of us on the Committee on Culture and Education can be pleased and proud of what we have accomplished in such a short time. We have demonstrated that we can work flexibly and that we are not bound by procedure but pay due regard to the concerns of those who work in the film industry and who are urgently waiting for this policy to be successfully concluded. We have speeded up our work and we will still be able to work after the policy has been adopted and the resolution has been passed. We have not insisted on a reading. Those who constantly criticise our work and malign the positive things we have done should bear this in mind.
I am pleased that, in the year of creativity and innovation, we are helping the creative to be more innovative and enabling them to further their training and become more globally integrated. In the digital world, everything changes day by day, technology is different and there are new resources and new challenges. It is therefore necessary to create another network. This needs the financial support we are giving. If we want to further the growth of our European film industry and promote the idea of Europe, we not only need better quality, which is already very good but could be even better, but we must also give our creative artists financial assistance.
With the economic crisis on everyone's lips, creating new jobs in the film industry, enabling innovation, improving information sharing, research and market research is a contribution to creating jobs. There is huge potential here for enriching the job market.
As far as cross-border cooperation and dissemination in third countries are concerned, I should like to give an example. For me, Slumdog Millionaire is an example of success. This film, which went around the world, was supported by the MEDIA Mundus programme to the tune of EUR 830 000 and became a global success; it made us more aware of an emergency situation in a particular country. However it also showed what it means when we cooperate on a cross-border basis. That is why I think this programme is an excellent programme and I am pleased that we completed it without any problems in such a short time.
I should especially like to thank Mrs Hieronymi and wish her all the best. She has been an excellent colleague and media expert. Thank you, Mrs Hieronymi, and all the best.
Mr President, the objective of the MEDIA 2007 programme was to preserve European identity, diversity and cultural heritage, to improve the circulation of European audiovisual works and to increase the competitiveness of the European audiovisual sector. The MEDIA Mundus programme goes further and hopes that mutual benefits will come from the promotion and opening up of audiovisual markets in both the European Union and in third countries. This is, of course, a good concept.
This subject, however, leads us to reflect on something else. I am thinking about Europe's cultural influence in the world - that influence seems to be getting smaller, and this worries me greatly. I notice, too, that our continent does not participate in intercultural dialogue as an equal partner. The Christian traditions which shaped Europe are generally being questioned today, and it seems that Europe does not have another conception of its own identity. Therefore it is no surprise that it is losing. Europe's small share in the worldwide circulation of audiovisual works is a significant example of this.
We may lament the fact that, along with its diminishing economic significance, Europe's role will be still smaller. However, we do not have to rend our garments. Initiatives like the programme we are discussing are a small but necessary step. Furthermore, the next five years of the European Parliament lie before us, and we hope that the MEPs of the next term will make Europe's voice more audible.
The last sitting, the last speech - I would like to express my sincere thanks to all my fellow Members for their cooperation, and in particular the members of the Committee on Culture and Education, with whom I worked on a daily basis. I congratulate Mrs Hieronymi on her report. Thank you, all of you.
Mr President, Commissioner, ladies and gentlemen, indeed, our culture and media policy is about giving Europe a soul.
It has been quite rightly established, by Commission President Barroso amongst others, that people will not fall in love with the internal market - as important as it is - but want to see and enjoy cultural diversity, the cultural heritage of Europe. They also want cultural diversity to be the ambassador of Europe in the world.
Mrs Pack was quite right when she said, using a sentence of Wim Wenders, that we need European images to tell European stories, to express the diversity of European history and of European sensibilities. What was the tragedy of European history, and what are the great hopes of a peaceful and better future? That is the basic cultural understanding of the European Union, which we not only want to cultivate internally but also need to convey to the outside world. That is why European culture policy, and film policy in particular, is always an ambassador for European identity. That is why I am pleased that we have succeeded in getting this programme off the ground.
I should like to say from the outset that, in the next parliamentary term, this programme must be extended, invigorated and injected with more finances, so that the MEDIA Mundus programme can really fulfil its role of making it clear, in international cooperation, what European values are and what European cultural diversity is. There must also be co-productions, collaboration, training in the best sense of the word, a win-win situation which enriches both sides. In this age of globalisation and digitalisation it will be the trademark of European policy on culture.
Today, I should also like to take this opportunity to thank Mrs Hieronymi for her very good cooperation and for succeeding in making it clear in this House that, while culture has an economic side, it is always more than just a commodity. It is really about identity, diversity, cultural confrontation - in the best sense of the word. Because that is what moves people in their hearts and minds. Placing more trust in Europe than hitherto must be our obligation for the future. For that reason, Mrs Hieronymi, I extend my sincerest thanks for your good cooperation and wish you all the best for the future.
(Applause)
Mr President, Commissioner, ladies and gentlemen, I thank Mrs Hieronymi for her excellent work and wish her many more years of success. The development of the international audiovisual environment deserves our attention because this is an interesting field of activity and it opens up a large space for cooperation within the European Union and also with other countries in the world. A further deepening of this cooperation, including the EUR 15 million budget for MEDIA 2011-2013, will broaden the choice for consumers and will bring more culturally diverse products into the European and international market. At the same time it will aid mutual understanding between peoples with different cultural traditions. Other very valuable aspects of these EU projects include the ongoing training courses for professionals in the audiovisual field, the varied promotional activities focusing on cinema, and the opportunities for increased circulation of films. It is also obvious that the audiovisual field is primarily the domain of the younger generation, who use television and devices operating via Internet protocols and multichannel digital television as one of their basic sources of information, together with other Internet technologies. The support of these systems through the EU project may therefore help to improve the quality of service for these users.
In this context I would, however, like to emphasise something else which I consider to be of key importance. All the Internet media represent an unrestricted alternative to traditional means of communication. Unfortunately, even in democratic societies, these traditional means of communication often fail because of commercial interests or because their management belongs to a particular political milieu and indirectly obliges employees to practice self-censorship. Because of this, much information reaches its audience in distorted or selective form. In contrast, the huge spread of the Internet, and the films and information which it disseminates, offers a genuinely independent, pluralistic media environment free of monopolies and cartels. We therefore need to support all projects which strengthen this alternative to the mainstream media world, and I am glad the Czech Presidency has contributed towards the successful accomplishment of the MEDIA Mundus project.
(SL) With the MEDIA Mundus programme, we are on the right path to promoting European film and European knowledge more effectively. Film is a medium which enables us to record, preserve, portray and sell Europe's cultural diversity. However, given the rapid pace of development of modern technologies, we also need continuous education and training. It would be a pity if some third countries or less-developed continents were to stop making films depicting their people's lives, interesting stories about them, and, of course, their own natural and cultural heritage and history, just because they lag behind in development and lack knowledge.
Because of the dominance of US film, which commands a huge market, European film has a tougher job competing in the world market, despite the fact that it has far more qualities than many a US tear-jerker or blockbuster. This is why MEDIA Mundus is a good platform for forging contacts with film-makers and distributors in third countries and for exchanging film-related knowledge and information. By the same token, in this field, the European Union fulfils the function of bringing different continents together and uniting film-goers from various countries, as well.
We will be gaining a new, successful programme, but losing our rapporteur and an expert in this field. I should like to pay my personal compliments to you, Mrs Hieronymi, for all the work you have done, for the breadth of your vision and for your cooperation. When I entered Parliament as a new member five years ago, Mrs Hieronymi was the first person I turned to for advice and information, and she was always prepared to offer help and understanding. So, once again, allow me to express my heartfelt thanks to you and wish you happiness in your family life, and in your professional life, because I know that you will not be putting your feet up in the future.
Some of you know that you will be coming back. I would like to come back, too, but I do not know whether or not that will happen. Allow me, therefore, to express my thanks, here and now, to all the members of the Committee, the Bureau and Parliament for giving me the opportunity to work on the Committee on Culture and Education. It has been enjoyable and pleasant working for you. Regardless of our political affiliations, we have worked to benefit culture, education, young people and sportsmen and -women. Furthermore, despite the fact that I come from a small country, my ideas have been taken up by the Committee and were later also confirmed by Parliament. Thank you for your cooperation.
(ES) Mr President, the Universal Declaration of UNESCO on Cultural Diversity recommends that, among other things, we promote the making of high-quality audiovisual productions, particularly fostering the creation of cooperation mechanisms allowing us to distribute those productions; the European Commission has clearly borne this statement in mind when drawing up this initiative.
It goes without saying that MEDIA Mundus will take advantage of the growing interest and opportunities created by worldwide cooperation in the audiovisual industry and will widen the range of possibilities for consumers, bringing products that are more culturally diverse to European and international markets and creating new commercial opportunities for audiovisual professionals in Europe and around the world.
It is my conviction, and we should be in no doubt, that the Commission is capable of managing the budget so that this has the greatest impact possible and does not fade away into separate projects. As a prestigious professor said, the MEDIA Mundus programme for audiovisual cooperation with third countries is proof that the international audiovisual landscape has changed considerably, particularly in technological terms. This initiative aims to develop opportunities for cooperation in the audiovisual market, boosting research and training as well as financing coproduction projects in order to boost cooperation between audiovisual professionals.
I also wish to finish by expressing my gratitude. It has been a pleasure working with all my colleagues in the Committee on Culture and Education for these past two years. Thank you, see you soon.
(FR) Mr President, first of all I should like to offer my sincere thanks to Mrs Hieronymi and to the Committee on Culture and Education. The worldwide development of the European film industry is made possible thanks to this new MEDIA Mundus programme.
In fact, this programme is rooted in a policy. It was created under the MEDIA International action which, since 2007, has focused on the development of the European Union's relations with the audiovisual markets of third countries. The aim of this action was to meet the immediate needs of third countries and to improve the overall effectiveness of MEDIA 2007. It was important to address the new problems and challenges resulting from the globalisation of markets, which affects the European audiovisual sector.
This preparatory action thus paved the way for a European Union programme of extended aid promoting global cooperation in the audiovisual industry. Then, very quickly, the European Commission - which I congratulate - adopted a proposal to establish the MEDIA Mundus programme. With a budget of EUR 15 million for the period 2011-2013, the programme will offer new possibilities for international cooperation and networking - and this concept of networking is extremely important - among audiovisual professionals from the European Union and from third countries. Audiovisual media are very popular among young people. They make a huge contribution to the promotion of cultural dialogue, and the task, here too, is to establish new global balances in this sector between the United States and between other continents, which are major producers, and Europe, which has its rightful place.
The programme is open to partnership-based projects involving a minimum of three partners, with each partnership being coordinated by a professional from the European Union. Developing information sharing, training and a sound knowledge of markets, improving the competitiveness and transnational distribution of audiovisual works worldwide, improving the circulation and exposure of audiovisual works worldwide, and increasing public demand for cultural diversity - all of this is covered in this programme.
We support the European Commission's proposal, as it means that this consensual programme that we have arrived at can be implemented. I am full of hope for this text; I endorse it because it is in keeping with my firmly held beliefs about respect, about intercultural dialogue, and about providing support for creative work, for training and for the audiovisual industry, and I should like to offer my sincere thanks to Mrs Hieronymi. I know that, in the next parliamentary term, we will owe it to her to continue to work along these lines.
(EL) Mr President, Commissioner, ladies and gentlemen, the Commission proposal on the MEDIA Mundus programme is welcomed by everyone who wants to see the European audiovisual sector grow, become stronger and more competitive and export to the rest of the world. The European audiovisual industry has developed and improved considerably over recent years and its international profile has changed over the last 20 years, especially as a result of technological progress. This has resulted in intense economic development and investment and, as a result, an increased demand for audiovisual material on certain markets. Unfortunately, however, there are obstacles which affect the marketing of European works abroad, including inadequate funding for European audiovisual companies.
Community support for the audiovisual sector takes account of the fact that the European Union and its Member States promote cooperation with third countries and the competent international organisations in the cultural sector, because it underlines the importance of respect for different cultural dimensions, so as to promote diversity and, finally, because the distribution sector determines the diversity of audiovisual works and consumer choices. There are still few European audiovisual works available on the international market, while audiovisual works from third countries, excluding US works, face similar problems of limited availability on the European markets. European distributors are basically small companies with limited means of obtaining access to international markets. Consequently, the new programme makes funds available so that measures can be taken to improve the distribution, marketing and promotion of European audiovisual works in third countries and, by extension, of third countries in Europe.
Finally, I should like to congratulate Mrs Hieronymi on yet another exceptional piece of work and to wish her well in her personal life and in her future role, following her exceptional presence in the European Parliament. I should also like to take this opportunity to thank Commissioner Reding and all the members of the Committee on Culture and Education for the excellent cooperation which we have enjoyed during this five-year term.
(RO) The field of culture definitely contributes to achieving economic objectives, taking into account that there are roughly 5.8 million people employed in it. However, it also contributes to achieving social objectives through the promotion of the European Union's values throughout the world, not to mention extending consumers' opportunities for choice, and through boosting the audiovisual industry's competitiveness in the EU.
The programme in question is also relevant because it takes into account the impact of technological developments in the field, all the more so as an ever-increasing demand for audiovisual content has actually been generated. I welcome a coherent programme for promoting European audiovisual works worldwide, given the fragmentation of the market at European level, compared to the audiovisual industry in the United States, for instance.
Last but not least, I firmly believe that better use will be made of the added value generated by the film industry in Member States. I can give you the example of the film industry in my country, Romania, which has proved itself up until now through the major prizes won at European and global level.
I congratulate the rapporteur and wish her every success in her life after the European Parliament.
(LT) Ladies and gentleman, I have been working in the Committee on Economic and Monetary Affairs for five years. However, based on the experience of my own country, Lithuania, I must emphasise the importance of the programmes you are debating for a country's economy, not to mention the culture of a small country.
A few years ago our film industry was in the doldrums. It was cooperation with third countries which helped get it back on its feet again. During that period Lithuania's film industry grew stronger, established an economic base and now makes a significant contribution to job creation. At the same time, this has created the right environment for the emergence of talented directors and today Lithuania's film directors are receiving international awards, and are well known throughout Europe and the world.
Therefore, I would like to stress that the European Union should pay more attention to the implementation of such programmes, as they help countries and cultures flourish.
(FR) Mr President, I should like to start by paying tribute to the rapporteur, Mrs Hieronymi, who has guided the Committee on Culture and Education using all of her expertise in this specific field. Thank you, Mrs Hieronymi, for all that you have done.
Commissioner, you have succeeded once again in completing this project; it is an important project, but it must be weighed against the importance given to it, and it certainly does not match your ambitions in terms of financing. Provision will therefore have to be made, for the next financial perspective, to increase the resources for this programme. These people, who travel, must be granted every available possibility and freedom, and it is in this connection that we still too often run into unresolved problems concerning visas, social security and artistic status. Much still remains to be done to make artists truly mobile.
For the rest, I believe that film is the best vehicle for cultural diversity. We should therefore support this sector, which is still in its infancy. Perhaps the existing idea of a guarantee fund could be the way to shore up the finances, which fall slightly short of our ambitions.
(PL) Mr President, films from third countries are fairly often distributed in Poland. They are rarely of high quality, and meanwhile it is much more difficult for our European films to reach third country markets and viewers. In the meantime it is extremely important to support the spread of our culture. It is essential to promote European films in other countries. It is essential to ensure a better position for these films in third-country markets. In addition, strengthening the film industry will also ensure that the films produced are of higher quality. That will also be a significant value.
I think that an important factor here is the synergy effect achieved thanks to mobility and cooperation with third countries. Strengthening the protection of intellectual property is a significant matter raised by the programme, and also in connection with support for implementation of the UNESCO convention.
I would like to say a huge thank-you to Mrs Hieronymi for her work on this programme and for the fact that she managed to finish before the end of this term of office. It was work that we did together, but her contribution was the greatest. I would like to thank very sincerely all the members of the Committee on Culture and Education with whom I worked during this term.
Member of the Commission. - Mr President, thank you to all those who have contributed to making our cultural diversity, not only in Europe, but also transcending borders. I would like, at the end of this speech, to give you some concrete examples of how this can work and how it has already worked.
We have developed 11 training partnerships with Latin America, India, Canada, Turkey, Ukraine, Moldova and Georgia covering films, TV shows, animation, documentaries. For example, a cartoon connection between the EU and Latin America and Canada for training and developing a cartoon specialist. For instance Prime Exchange, a workshop for authors and producers from India and Europe, to understand better the financing and the marketing elements of films. And the promotion on the distribution has been done, for instance, by the European Producers Club, which organised co-producing workshops in China and in India.
Dolma organised a documentary month in Chile, the Paris Project made co-produced productions between Japan and South Korea and Europe, and EuropaCinema has included a network of 230 European cinemas and 148 cinemas in the rest of the world, in order to exchange films between them. So here we can see very concrete action. It is not about big words but about deeds, in order to help the professionals to do themselves what they can best do: that is, to make films, to show films, to make films travel. Thanks to all those who have helped this to become a reality.
Mr President, I thank you for the supportive and constructive debate. I am certain that, with this impetus, the MEDIA Mundus programme, which has rightly been addressed today, will not only enjoy great success but will also be able to mobilise additional support in the coming years.
Anyone who deplores the lack of or insufficient European culture in the world, which they have every reason to do, can only welcome the MEDIA Mundus programme and vote in favour of it enthusiastically. It is an excellent example of how we can bring our cultural message to the world. That is why I would earnestly request that you convey this message to our governments with vigour. Promoting European culture collaboratively does not mean less national identity for all our countries and Member States in the European Union. Rather, it strengthens their particular national identity and brings our European culture together so that we may be a more effective ambassador in the world.
On that note, I would like to thank you all. I invite all of you who would like to discuss how we could go about this to the Members' bar.
The debate is closed.
The vote will take place today at 12 noon.